DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is in response to Applicant’s amendment filed 12/2/2020.
Claims 1, 16, and 18 are amended.
Claims 2-3, 7, 13-14 are cancelled.
Claims 1, 4-6, 8-12, and 15-20 are pending. 
The Examiner withdraws the objection to claim 18 for minor informalities due to Applicant’s amendment filed 12/2/2020.

Response to Arguments
Applicant’s arguments, see Page 7, lines 1-5, filed 12/2/2020, with respect to the amendments to claim 1 as being unpatentable over Clark, Kaczmarek and White overcome the previous rejection of record.  Therefore, the rejection of 9/18/2020 has been withdrawn. Specifically, the Applicant argues that various benefits and effects that are allegedly predictable from the cited references…would not translate to the combination in a manner that would be obvious to a person of ordinary skill in the art. Rather the benefits and effects are specific to each reference. The Examiner has found this argument persuasive in view of Applicant’s amendment. Specifically, Arterbery teaches that paper filters are more efficient than tow filters and paper adds a different taste to the smoke (Column 1, lines 60-Column 2, line 6). Arterbery’s filter gets rid of the taste to smoke by making the core have a higher RTD than the sheath (so that most of the air travels in the core as opposed to the sheath). Therefore, changing the core from cellulose acetate to paper would change the how the filters of Kaczmarek and White work; it is unclear if these filters present an advantage in adsorbing gas phase constituents over the cavity filter of Clark.
Applicant's arguments filed 12/2/2020 with respect amended claim 1 regarding Shepherd have been fully considered but they are not persuasive.

Second, the Applicant argues that Shepard discloses the tipping overwrap includes a ring of ventilating perforations (18) overlapping the concentric filter 6. The Examiner has noted the Applicant argument. However, Shepherd further teaches that the outer wrapper may be perforate[d] and/or of air-permeable material to provide for the passage of ventilating air there through (Column 1, lines 59-61). This shows that the ventilating perforations are not required to provide a “ventilation zone.” The Examiner did not suggest moving the perforations upstream of the concentric filter as argued by the Applicant. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 10, 12, 15-17, 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shepherd et al. (US 5787902) and alternatively in further view of Seidel et al. (US 2003/0140932).
Regarding claims 1, 4, 10, 12, 16-17 Shepherd discloses a cigarette (abstract) comprising: a tobacco rod (14; see Fig. 2, 4); and a filter (Fig. 5) attached to the tobacco rod (see claim 1) comprising:
a concentric sorbent segment (see Fig. 5) including:
a central plug (6; equivalent to central core portion) comprising a particulate additive (7), the central plug can be creped paper (Column 2, line 7-20) and the particulate additive is activated carbon (Column 2, line 21; equivalent to the sorbent material in the form of a carbon material), the additive is present only in the central plug (see Fig. 5; equivalent to at least 80% weight of the sorbent is disposed in the central core portion);
a tubular air-permeable body (10; equivalent to an outer periphery layer circumscribed about the central core portion) comprising cellulose acetate tow (Column 1, line 36-38), wherein the tubular body has a greater resistance to draw than the core (Column 2, lines 51-53);
a wrap (8) separating the central plug and the tubular body (see Fig. 5) and may be impermeable (Column 4, lines 51-52); and
a ventilated outer wrapper (Column 1, line 46-49), the outer wrapper may be made of air-permeable material to provide for the passage of ventilating air there through, the wrapper is applied along the length of the filter (Column 1, lines 59-Column 2, lines 6), the ventilating wrap (see 12, Fig. 1) which may be of inherently permeable material (Column 4, lines 46-50); and

	Regarding the claim limitation “a ventilation zone disposed upstream and within 3 mm of an upstream end of the concentric sorbent segment” and “the ventilation zone is disposed along a length of the second filter segment”, Shepherd discloses this limitation. Specifically, since the ventilated outer wrapper is made of a permeable material and extends along the entire length of the filter, the filter will necessarily include a ventilation zone that is upstream of and within 3 mm of the upstream end of the central plug located along the right non-wrapped plug. 
Regarding the claim limitation “the central core portion having a resistance to draw that is from 20% to 75% of a resistance to draw of the outer periphery layer” Shepherd teaches an overlapping range. Specifically, Shepherd teaches that the tubular body has a resistance to draw that is greater than the core. That means that the central core portion has a resistance to draw that is <100% the resistance to draw of the periphery layer. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I).
If the overlapping range is considered to not be obvious, then Seidel teaches a ventilated filter cigarette (abstract) comprising a coaxial filter (strand side filter part 23; Fig. 1-2; Paragraph 20) having a central core portion (core 24; Fig. 1-2; Paragraph 20) and a periphery layer (sleeve 26; Fig. 1-2; Paragraph 26) wherein a ratio resistance to draw of the central core portion to the periphery layer is preferably more than 2 (Paragraph 20; Claim 10) and is around 6 (Claim 11).
Alternatively, it would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the resistance to draw of the central core portion and the tubular body of Shepherd so that the ratio of the central core portion to the periphery layer is around 6 as in Seidel because the modification of the resistance to draw increases the speed of the smoke through the coaxial filter because the smoke flows primarily through the central core portion (Seidel; Paragraph 21) thereby causing disproportionate drop of the gas phase components in relation to the particulate matter phase while ensuring acceptable draw resistances (Seidel; Paragraph 22).

Regarding claims 5 and 19, modified Shepherd discloses a buccal end plug wrap (4; Fig. 5; the left plug), wherein the central plug separates the buccal end plug from the second plug (see Fig. 5).
Regarding claim 6, modified Shepherd discloses the core plugs are preferably made of cellulose acetate tow (Column 2, line 7-9).
Regarding claim 15, modified Shepherd discloses the ventilated outer wrapper (Column 1, line 46-49), the outer wrapper may be made of air-permeable material to provide for the passage of ventilating air there through, the wrapper is applied along the length of the filter (Column 1, lines 59-Column 2, lines 6), the ventilating wrap (see 12, Fig. 1) which may be of inherently permeable material (Column 4, lines 46-50).
Regarding the claim limitation “a second ventilation zone disposed along the concentric sorbent segment”, Shepherd discloses this limitation. Specifically, since the ventilated outer wrapper is made of a permeable material and extends along the entire length of the filter, the filter will include a second ventilation zone along the central plug.  
Regarding claim 20, modified Shepherd discloses the core plugs may be any variety of smoke filtering materials including cellulose acetate tow and creped paper (Column 2, lines 7-22), wherein the activated carbon is impregnated in the central plug (see Fig. 6).
Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shepherd et al. (US 5787902) and alternatively in view of Seidel et al. (US 2003/0140932) as applied to claim 1 above, and further evidenced by Kaczmarek et al. (US 2006/0225753).
Regarding claim 8, modified Shepherd discloses the smoking article as discussed above with respect to claim 1, wherein the tubular body has a greater resistance to draw than the core (Column 2, lines 51-53).
However, Shepherd does not explicitly teach that the central core has a lower density than the outer periphery layer.

	Therefore, since the tubular body has a greater resistance to draw than the central plug, the tubular body will have a greater density than the central plug, as evidenced by Kaczmarek. 
Claims 9, 11, and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shepherd et al. (US 5787902) and alternatively in view of Seidel et al. (US 2003/0140932) as applied to claims 1 and 16 above, and further view of Arterbery et al. (US 5622190).
Regarding claims 9, 11, and 18, modified Shepherd discloses the smoking article according to claims 1 and 16 as discussed above. 
However, Shepherd does not teach wherein the smoking article comprises less than 15 mg of sorbent material.
Arterbery teaches a concentric smoking filter (abstract) wherein the smoking article comprises preferably 10 mg of carbon particles (Column 5, lines 55-57) disposed in the core (core 21; Fig. 2; Column 5, lines 39-41).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the amount of activated carbon in the core portion of modified Clark to 10 mg as in Arterbery because lowering the amount of sorbent material will deliver smoke containing particular level of total particulate matter, and the taste of the smoking article is associated with a smoke having a level of total particulate matter higher than that particular level (Arterbery; Column 2, lines 49-53).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 























Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294.  The examiner can normally be reached on Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                         
/Michael J Felton/Primary Examiner, Art Unit 1747